U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number: 000-29870 CREAM MINERALS LTD. (Translation of registrant’s name into English) 1400-570 Granville Street Vancouver, British Columbia, CanadaV6C 3P1 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o DOCUMENTS FILED AS PART OF THIS FORM 6-K The documents listed in the Exhibit Index hereto are filed as a part of this Form 6-K and are incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 5, 2012 CREAM MINERALS LTD. (Registrant) By: /s/ Michael E. O'Connor Name: Michael E. O'Connor Title: President and Chief Executive Officer 2 Form 6-K Exhibit Index Exhibit No. NI 43-101 Report with Resource Calculation on the Nuevo Milenio Project, Tepic Area, Nayarit State, Mexico, Cream Minerals Limited- September 23, 2012 Consent of Qualified Person - September 23, 2012 3
